REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 13, 25 all comprise (or are significantly similar to), among other things, connecting a plurality of independent and diverse publish-subscribe messaging service systems and a platform-independent interface that is configured to exchange messages between publishers and subscribers via the plurality of diverse publish-subscribe messaging service systems, the platform-independent interface integrating a session layer, a presentation layer, and an application layer; connecting a software application and the platform-independent interface, wherein the software application comprises a client of the platform-independent interface and the platform-independent interface is configured to encapsulate the plurality of diverse publish-subscribe messaging service systems from the software application and the publishers and subscribers; exchanging, through the platform-independent interface, a plurality of messages between two or more of the diverse publish-subscribe messaging service systems and the software application, the exchanging including: translating by the presentation layer messages from the software application into different formats of the respective two or more of the diverse publish-subscribe messaging service systems; translating by the presentation layer messages from the two or more of the diverse publish-subscribe messaging service systems into a format of the software application; receiving by the software application requests for data from the subscribers of the two or more of the diverse publish-subscribe messaging service systems; and in response to receiving by the software application requests from the subscribers, dispatching by the software application the requested data to the subscribers of the two or more diverse publish-subscribe messaging service systems; controlling by the session layer connections between the software application and the two or more of the diverse publish-subscribe messaging service systems; and assigning, by the platform-independent interface, an affinity status to one or more of the plurality of diverse publish-subscribe messaging service systems in response to a prior publish-subscribe message exchange with the software application; wherein the two or more publish-subscribe messaging service systems run concurrently. The remaining dependent claims further limit the invention.

Examiner supplements the record. Applicant files a RCE requesting entry of the non-entered after final amendment of 3/25/2021. That amendment added a wherein clause to the connecting step (Claim 1 is representative) that required that the software application is a client of the platform-independent interface and further that interface is configured to encapsulate the plurality of diverse pub-sub messaging service systems.
Chiappone teaches that client applications can access pub-sub messages (para. 36). So does Darugar (para. 45) similarly teaches a client application can be used in topic creation and publishing. Chiappone teaches message encapsulation, (para. 90) though Examiner thinks reformatting or translating a message is sufficient to teach encapsulation as the claim uses it. Darugar teaches data encapsulation (para. 176).
Applicant argues at Remarks, pg. 11 that “In light of the fact that the IoT devices of Chiappone are publishers or subscribers, they cannot be equated to the plurality of diverse pub-sub messaging service systems given that the platform-independent interface encapsulates the pub-sub messaging service systems from the publisher or subscriber.” Applicant further argues that “Chiappone is not concerned with providing interoperability to multiple independent diverse pub-sub systems,” (Remarks, pg. 11) that Chiappone describes receiving messages from publishers and therefore does not teach receiving and dispatching “by the software application,” (Remarks, pgs. 12-13) and that none of the other references remedy the issue. (Remarks, pg. 13)
MPEP 2143)
The instant specification and claims use the indirect generic middleman type, see Claim 1 – “translating by the presentation layer messages…into a format of the software application.” The system applies to all pub-sub systems which are “diverse” (Claim 1), which Examiner construes under the broadest reasonable interpretation as having any distinction whatsoever. For example, if a first system uses a first format, and a second system uses a second format, the two systems are “diverse” and cannot inherently communicate with each other. Format conversion is generally known in the art, see Chiappone, Figs. 1-2, paras. 1, 12-14, 20-21. The Specification makes no effort to teach how translation is performed (indeed, how could one generically teach how to do so, as the problem is inherently system-to-system specific?) and instead merely mentions that the Spec, paras. 15, (“The [PiPS] architecture standardizes the communication between diverse publish-subscribe middleware…”), 18 (“The presentation layer transforms data into forms that the application and publish-subscribe providers both accept.”) and 19 (“The presentation service provides a mapping between [different syntax and semantics]. The presentation layer translates between the software application and the publish-subscribe formats.”). There is no enablement problem in this, as a specification may preferably omit that which is well known in the art. (See MPEP 2164.01)
Spec, para. 22 makes clear that features of the underlying pub-sub systems may be supported by translation coding or not at all. (“If the encapsulated pub-sub system does not support the creation of logical groups, the creation and deletion of namespaces may be implemented by the provider itself, or not supported at all, making the creation and deletion of namespaces optional”) Paras. 25-26 teach that the PiPS system can support built-in data types but also allow publishers to define data types in the same manner. Para. 30 discloses that “Encoder and decoder routines are associated with each topic to support reading and writing of data in those formats, which are established by the publish-subscribe providers.”
Consequently, the specification relies upon the skill in the art to effectuate the translation or conversion of messages and data in one system type to a generic type to a second system type. This comports with the teachings of Chiappone above, as well as Hildebrand (paras. 22, 26-30; federated servers perform translation between distinct implicit and explicit pub-sub systems. Para. 32; a default pub-sub model may be used for a given server) and Darugar (paras. 40, 65, 81; disparate systems are integrated into a web services architecture).
In short, one of skill would have found it obvious to translate directly from a first type to a second type (as in Chiappone) or from a first type to a generic type (as the default type in 
Examiner is aware that it is improper to consider only the thrust of the invention, and is mindful that each term in the claim need be given weight. Consequently, Examiner cited references to teach that the two systems run concurrently (although the most common usage of a subscription suggests at least occasional publication for the subscription to have utility), that the invention uses three conventional layers of the OSI model to perform their usual functions, and now that data is encapsulated for transport or reformatting and that client applications can connect disparate systems. Similarly, the references also taught dependent claim features such as “the software is included in a vehicle” (Claim 4) or that it is the application layer that assigns affinity (Claims 7 or 34).
The argument that Chiappone does not anticipate the limitations as claimed is correct, if unpersuasive to an obviousness rejection. Examiner would have to resort to obviousness to teach the amended features of the claim set, because the cited portions of the references above do not apply the known techniques to the same elements as claimed. Examiner has already cited four references and made multiple obviousness findings to teach pre-amended Claim 1. Although technically the number of references cited is not legally relevant by itself (see MPEP 707.07(f)) they are indicative of the number of obvious modifications that must be made, which goes to Examiner’s overall function of establishing by a preponderance whether the claims as a whole are obvious.
Examiner has the burden of proving obviousness and is uncomfortable maintaining the rejection in the face of so many obviousness modifications. Consequently, Examiner allows the claims. However, Examiner wishes to supplement the record to highlight what one of skill in the 
Examiner is reminded of the guidance of KSR v. Teleflex that disfavored “overemphasis on the importance of published articles” by pointing out that “In many fields it may be that there is little discussion of obvious techniques or combinations.” That concern is applicable to these claims, as Examiner’s main resource is publications that (much like the present specification) omit which is well known in the art. Applicant’s specification does not pretend to invent the OSI model, nor a client application, nor even (as detailed above) the important feature of translation – no enablement within the specification is even attempted. It is not clear why a vehicle use case (Claim 4) has any bearing on how the messaging system would function other than to require Examiner to find a set of references that mentions a vehicle, as a system is either configured to process or is unable to process messages regardless of how many wheels are attached to its housing, etc. Neither Applicant argument nor the specification advance any reason as to why limitations such as the layers and the “concurrently” running are critical or non-obvious vis-à-vis the operating of the system, they are simply specific conventional context. Those features are not being used in any surprising way, and yet their inclusion is contributing to the allowance because they create the appearance that obviousness is a more complicated issue here than it is. Examiner asserts that the claims may be conventional translation techniques applied to a pub-sub environment, together with an obvious affinity-status feature (see Final, pgs. 6-8 for discussion of that feature). But that assertion is better tested by a forum that allows for interrogation of one of skill in the art, as they can more adequately flesh out what constitutes conventional-but-often-unwritten subject matter.
 Cesarini (US Pub. 2009/0094112) Fig. 1, paras. 30-43 for the record as an example pub/sub system with a common format that “encapsulates a plurality of diverse publish-subscribe messaging service systems.” (see para. 41)
For the reasons above the argument that certain individual features of the claims are different from Chiappone is not persuasive of nonobviousness. However, Examiner finds that the claims as a whole, with every feature being important, are nonobvious over the cited references. No other rejections are appropriate, and the claims are allowed. 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/NICHOLAS P CELANI/Examiner, Art Unit 2449